                  Case 3:20-cv-01913-JAH-MSB Document 79 Filed 07/21/21 PageID.900 Page 1 of 2



                     1   MANATT, PHELPS & PHILLIPS, LLP
                         CHRISTINE M. REILLY (Bar No. CA 226388)
                     2   E-mail: CReilly@manatt.com
                         A. PAUL HEERINGA (Bar No. IL 6288233)
                     3   E-mail: PHeeringa@manatt.com
                         KRISTIN E. HAULE (Bar No. CA 312139)
                     4   E-mail: KHaule@manatt.com
                         2049 Century Park East
                     5   Suite 1700
                         Los Angeles, California 90067
                     6   Telephone: 310.312.4000
                         Facsimile: 310.312.4224
                     7
                         BRANSON & BRANSON, LLP
                     8   UZZELL S. BRANSON IV (Bar No. CA 278314)
                         Email: usb4@usblaw.com
                     9   5440 Morehouse Drive
                         Suite 3700
                  10     San Diego, CA 92121
                         Telephone: (858) 218-6529
                  11     Facsimile: (858) 228-1761
                  12     Attorneys for Defendants
                         GG Homes, Inc. and Paul Green
                  13
                  14                           UNITED STATES DISTRICT COURT
                  15                         SOUTHERN DISTRICT OF CALIFORNIA
                  16
                  17     Collette Stark, an individual,         No. 3:20-cv-1913-JAH-MSB
                  18                     Plaintiff,             JOINT MOTION AND
                                                                STIPULATION OF DISMISSAL
                  19           v.                               WITH PREJUDICE OF ALL
                                                                CLAIMS AGAINST
                  20     GG Homes, Inc., a California           DEFENDANTS
                         Corporation and Paul Green, an
                  21     individual,
                                                                Hearing Date: N/A
                  22                     Defendants.            Hearing Time: N/A
                                                                Judge: Hon. John A. Houston
                  23
                  24
                  25
                  26
                  27
                  28
MANATT, PHELPS &
 PHILLIPS, LLP                                                        JOINT MOTION AND STIPULATION OF
  ATTORNEYS AT LAW                                                       DISMISSAL, 3:20-CV-1913-JAH-MSB
    LOS ANGELES
                  Case 3:20-cv-01913-JAH-MSB Document 79 Filed 07/21/21 PageID.901 Page 2 of 2



                     1
                     2         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Collette Stark (“Plaintiff”),
                     3   appearing pro se, and Defendants GG Homes, Inc. and Paul Green (together,
                     4   “Defendants”), by and through their undersigned counsel, hereby stipulate, agree, and
                     5   respectfully request that (i) all of Plaintiff’s claims against both Defendants in this
                     6   matter are dismissed with prejudice, with each side to bear its own costs; and (ii)
                     7   Magistrate Judge Michael S. Berg retain jurisdiction over this matter for a period of
                     8   one (1) year from the date of the Court’s dismissal order to resolve any issues or
                     9   disputes between the Parties, for the reasons discussed on the record during the status
                  10     hearing with Judge Berg on June 30, 2021. Defendants submit this joint motion and
                  11     stipulation on behalf of all parties, with Plaintiff’s consent, which was provided to
                  12     Defendant’s counsel in writing.            A proposed order will be submitted
                  13     contemporaneously herewith, pursuant to and in accordance with applicable rules and
                  14     court orders.
                  15
                  16
                         Dated:          July 21, 2021                Respectfully submitted,
                  17
                  18
                                                                      By: /s/ A. Paul Heeringa
                  19                                                     Christine M. Reilly
                                                                         A. Paul Heeringa (pro hac vice)
                  20                                                     Kristin E. Haule
                  21                                                      Attorneys for Defendants
                                                                          GG HOMES, INC. AND PAUL
                  22                                                      GREEN
                  23
                  24
                                                                      By: /s/ Collette Stark (with permission)
                  25                                                     Collette Stark
                  26                                                      Plaintiff, Pro Se
                  27
                  28
MANATT, PHELPS &
                                                                                JOINT MOTION AND STIPULATION OF
 PHILLIPS, LLP
  ATTORNEYS AT LAW
                                                                   -1-             DISMISSAL, 3:20-CV-1913-JAH-MSB
    LOS ANGELES
